Little, J.
This was an action for the recovery of a strip of land of the uniform width of one and eight tenths .feet along the boundary line between two lots in the city of Atlanta. The jury returned a verdict in favor of the plaintiff for the piece of land in •dispute. The evidence fails to show with any definiteness the width of this strip of land, certainly as to one end of it. This being true, .a .finding for the plaintiff, as above set out, is contrary to the evidence and without evidence to support it. The trial judge, there*982fore, erred in refusing to set the verdict aside and grant to defendant a new trial;

Judgment reversed.


All the Justices concurring.